     Case 2:18-cv-02942-KJM-AC Document 24 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL LENOIR SMITH,                              No. 2:18-cv-2942 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

20   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 30, 2020, the magistrate judge filed findings and recommendations with respect

22   to plaintiff’s motion for temporary restraining order. The findings and recommendations were

23   served on plaintiff and contained notice to plaintiff that any objections to the findings and

24   recommendations were to be filed within twenty-one days. ECF No. 21. Plaintiff has not filed

25   objections to the findings and recommendations.

26          The court presumes that any findings of fact are correct. See Orand v. United States,

27   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

28   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
                                                         1
     Case 2:18-cv-02942-KJM-AC Document 24 Filed 05/05/20 Page 2 of 2

 1   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 2   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 3   supported by the record and by the proper analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed March 30, 2020, are adopted in full; and
 6          2. Plaintiff’s motion for temporary restraining order, ECF No. 18, is denied without
 7   prejudice.
 8   DATED: May 5, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
